UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ELMSFORD APARTMENT ASSOCIATES, LLC,
36 APARTMENT ASSOCIATES, LLC, and
66 APARTMENT ASSOCIATES, J.V.,

Plaintiffs, Case No. 20-cv-04062 (CM)

- against -

ANDREW CUOMO, as Governor of the State

of New York,

Defendant.

 

 

REPLY MEMORANDUM OF LAW IN SUPPORT OF
PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT

LEHRMAN, LEHRMAN & GUTERMAN, LLP
Attorneys for Plaintiffs

199 Main Street, Suite 400

White Plains, New York 10601

(914) 761-4488
TABLE OF CONTENTS
PRELIMINARY STATEMENT
THE ORDER EFFECTS A REGULATORY TAKING
THE ORDER EFFECTS A PHYSICAL TAKING

THE ORDER VIOLATES THE FIFTH AMENDMENT’S
CONTRACTS CLAUSE

THE ORDER VIOLATES PLAINTIFFS’ DUE PROCESS RIGHTS

THE GOVERNOR’S ORDER IS NOT PROTECTED BY THE
ELEVENTH AMENDMENT

CONCLUSION

11

14

17
TABLE OF CASES

Allied Structural Steel ,
438 U.S, 234 (1978)

Andrus v. Allard,
444 U.S. 51, 65 (1979)

Armstrong v. United States,
364 U.S. 40 (1960)

Board of Regents v. Roth,
408 ULS. 564 (1972)

Buffalo Teachers Federation v. Tobe,
464 F.3d 362 (2d Cir. 2006)

Concrete Pipe & Prods. of Cal., Inc. v.
Constr. Laborers Pension Trust for S. Cal.,
508 U.S. 602 (1993)

Donahue v. Paterson,
715 F. Supp. 2d 306 (N.D.N.Y. 2010)

Eng v. Coughlin,
858 F.12d 889 (2d Cir.1988)

Euclid v. Ambler Co.,
272 U.S. 365 (1926)

Ex parte Young,
209 U.S. 123 (1908)

Exxon Corp. v. Governor of Maryland,
437 U.S. 117, 124 (1978)

Fed. Deposit Ins. Corp. v. Mallen,
486 U.S. 230 (1988)

Fed. Home Loan Mtge. Corp. v. New York State DHCR,
83 F.3d 45 (2d Cir. 1996)

11

4,5

15

14

12

13

12
Glen 6 Assoc. v. Dedaj,
770 F.Supp. 225 (S.D.N.Y, 1991)

Green v. Mansour,
474 US. 64 (1985)

Hadacheck v. Los Angeles,
239 U.S. 394 (1915)

Harmon vy. Markus,
412 F. App’x 420 (2d Cir. 2011)

Korematsu v. United States,
323 U.S. 214 (1944)

Ladd v. US,
630 F.3d 1015 (2010)

Local 342, Pub. Serv. Employees v. Town Ba.,
31 F.3d 1191 (2d Cir. 1994)

Local 831 v. Haniel Logistics, Inc.,
90 F.Supp.2d 237 (E.D.N.Y. 2000)

Lowrance v. Coughlin,
862 F. Supp. 1090 (S.D.N.Y. 1994)

Marcus Brown Holding Co. v. Feldman,
256 U.S. 170 (1921)

Matter of Brusco v. Braun,
84 N.Y.2d 674 (1994)

Murr v. Wisconsin,
137 U.S. 1933 (2017)

Nat'l R.R. Passenger Corp. v. McDonald,
978 F. Supp.2d 215 (S.D.N.Y. 2013)

Nicholas v. Bratton,
376 F.Supp.3d 232 (S.D.N.Y. 2019)

Papasan v. Allain,
478 U.S, 265 (1986)

13

14

1]

ll

15

15

10

13

15

11

14
Penn Central Transp. Co. v. City of New York,
438 U.S. 104 (1978)

Pennhurst State Sch. & Hosp. v. Halderman,
465 U.S. 89 (1984)

Sanitation & Recycling Indus., Inc. v. City of New York,
107 F.3d 985 (2d Cir. 1997)

United States Trust Co. of N.Y. v. New Jersey,
431 US. 1 (1977)

Va. Office for Protection v. Stewart,
563 US. 247 (2011)

Verizon Maryland Inc. v. Public Service Commission,
535 U.S. 635 (2002)

Yee v. City of Escondito,
503 U.S. 319 (1992)

15

8,9

14

14, 15

5,6
PRELIMINARY STATEMENT

Underlying the Governor’s legal arguments is his insistence that the Order be deemed
legitimate and given all of the deference otherwise reserved for properly adopted acts of duly
elected Legislatures. The Governor completely fails to address the Plaintiffs’ direct attack on the
Order, especially as to the Order constituting an ultra vires act as a violation of Executive Law
29-a. Such invalidity is not based upon any complex aspect of New York law, but is plainly
found. Plaintiffs do not rely exclusively upon such invalidity, but it cannot be ignored that the
invalidity permeates the Order and its enforcement.

The foundation of the Governor’s argument, that tenants would have been subjected to
wholesale eviction is without any basis. A landlord would have gained nothing by replacing one
tenant who is not able to pay the rent with another tenant that is not able to pay the rent. The
same cannot be said for the effect of the moratorium, which unequivocally denies landlords
access to the Courts, in which the Plaintiffs could have made any enforceable agreements. The
‘doomsday’ scenario, as asserted by the Governor and the Amici simply provided the Governor
with the underlying, political fodder to attempt to justify the moratorium.

The moratorium was a disservice to landlords and tenants that are able to come to their
own arrangement, because it unnecessarily created animosity between the parties to the lease. To
the extent that landlords and tenant would be unable to come to such agreement, it was the
State’s obligation, not the landlord’s, to provide a financial remedy. In short, the State cannot be
permitted to disavow its own societal obligations, all at the expense of this one class of citizen.

The Governor argues that Executive Order 202.9 provided relief to Plaintiffs from the

effects of the Order. Yet, Executive Order 202.9 was in effect only from March 21 through April

-[-
20, prior to the issuance and effective date of the Order. Moreover, the regulations issued by
DFS did not issue until March 24, Those regulations applied only to residential mortgages held
by “invidivuals.” Nothing in the new regulations assisted any of the Plaintiffs.

Lastly, both the Governor and the Amici argue that a Due Process analysis requires a “fact
specific inquiry” [see, Defendant’s MOL, p. 11-12], is at odds with the Governor’s consent that
Plaintiffs’ motion be converted to one for summary judgment without the need to conduct
discovery. In so consenting, and in cross-moving for summary judgment in his own favor, the
Governor should be deemed to have adopted all factual predicates in Plaintiffs’ favor, including
the harm suffered by the Plaintiffs as a result of the Order. The Governor should thus be barred
from now asserting the factual issues predominate this action.

The Amici misrepresent the relevant statistics and make no distinction between the impact
of Covid-19 prior to the Order and the facts as they presently exist, even though the effect of the
Order will continue until at least August 20. The Amici also apply the hardships facing the New
York City Courts to all of the Courts of this State, even those not facing similar challenges.

Most importantly, the Amici improperly blame the Plaintiffs and all similarly situated
landlords for the failure of the State to protect tenants from eviction. This case does not seek to
avoid the impact of the Covid-19 pandemic. It is a challenge to the illegal and unconstitutional
attempt by the State to foist upon landlords and owners the economic and financial burden of
supplying a remedy to the inability of tenants to pay their rent.

The rent that tenants are unable to pay is equal in amount to the harm be suffered by
landlords. The Amici assert that the Order is temporary, yet in the same breath claim that the

harm to be suffered by tenants is irreparable. Plaintiffs join the Amici for this limited purpose,

oD
but instead look to the State for relief. Yet, the Amici readily cite to the State’s projected $13.3
billion tax shortfall. Amici, MOL, p. 22. This evidences that the State is seeking to avoid its
obligation to assist tenants by illegally transferring that responsibility to the Plaintiffs.

In every press conference held by him, the Governor has repeated the mantra that “It’s all
in the metrics.” On June 16, the Governor proudly announced that New York has the “lowest
rate of transmission of any state. ”’ However, the Governor is not consistent to this approach as
regards eviction proceedings. The Governor did not ban the recent protest marches even in New
York City, yet continues to bar summary proceedings, without concern to facts of the individual
cases.

The Amici argue that this is the worst health crisis that the country has faced since the
1918 pandemic. Yet, the Court should not ignore the fact that crises have often been used as the
vehicle by which to violate constitutional protections. The lessons of Korematsu v. United
States, 323 U.S. 214 (1944) cannot be ignored, simply because we are not dealing with actual
internment camps. A politicized attack upon constitutional rights is every bit as insidious and
must be called out as such. As Justice Jackson wrote, in his dissent:

... Buta judicial construction of the due process clause that will sustain this
order is a far more subtle blow to liberty than the promulgation of the order
itself. A military order, however unconstitutional, is not apt to last longer than
the military emergency. Even during that period a succeeding commander may
revoke it all. But once a judicial opinion rationalizes such an order to show that
it conforms to the Constitution, or rather rationalizes the Constitution to show
that the Constitution sanctions such an order, the Court for all time has validated
the principle .... The principle then lies about like a loaded weapon ready for

the hand of any authority that can bring forward a plausible claim of an urgent
need. Every repetition imbeds that principle more deeply in our law and thinking

 

'https://www.timesunion.com/news/article/Cuomo-says-New-Y ork-has-lowest-rate-of-
infection-15343680.php

-3-
and expands it to new purposes.
323 U.S. at 245-46.

Nor should this Court believe that the evictions will magically start on August 20. The
Governor is quoted on May 7 as stating, “What’s going to happen on August 20? I can’t tell you.
Whatever happens, we'll handle it. That’s what we’ve been doing with the situation all along.
Literally, in two week increments.” Of course, the 60-day complete moratorium contained in
the Order extended well beyond two weeks from its issuance and well beyond the 30-day
limitation of Executive Law 29-a. Left unanswered is whether the moratorium would be
extended, if the Governor believes that - - despite the metrics in all other phases of the economy -
- evictions should still be stayed.

THE ORDER EFFECTS A REGULATORY TAKING

In Armstrong v. United States, 364 U.S. 40, 49 (1960), the Supreme Court stated the
fundamental purpose of the Takings Clause was to “bar Government from forcing some people
alone to bear public burdens which, in all fairness and justice, should be borne by the public as a
whole.” This analysis necessarily balances the competing interests of private property and
government’s power to “adjus[t] rights for the public good.” Murr v. Wisconsin, 137 U.S. 1933,
1943 (2017) (quoting, Andrus y. Allard, 444 U.S. 51, 65 (1979). While permanent deprivations
are more easily recognized, an improper taking will also be found even for temporary measures.
Ladd vy. US., 630 F.3d 1015, 1018 (2010).

A regulatory taking is determined upon the three-part test set forth in Buffalo Teachers

 

*https://www.msn.com/en-us/foodanddrink/foodnews/cuomo-extends-new-yorks-pause-on-
evictions-until-august-20/ar-BB I3Kwwk.

-4-
Federation v. Tobe, 464 F.3d 362 (2d Cir. 2006), and previously identified in Penn Central
Transp. Co. v. City of New York, 438 U.S. 104, 124 (1978): (1) the economic impact of the
regulation on the claimant; (2) the extent to which the regulation has interfered with distinct
investment-backed expectations; and (3) the character of the governmental action.

First, the Order undeniably bars the Plaintiffs from obtaining relief as against any tenant
that failed to pay rent, thereby imposing an improper restriction on Plaintiffs’ property rights. By
not waiting to issue the Order until June 20, the Governor clearly intended that the Order have
immediate impact. The rental stream landlords expected to receive in this period constituted a
full quarter (25%) of the total income that any landlord might receive from its tenants. This was
in addition to the restrictions that went into effect immediately in March, when the Governor first
introduced “New York on Pause,” and the New York Courts were closed. The Governor cannot
ignore the fact that the Order has had an immediate and unprecedented impact on rental income
in the State.

Nor can the Governor ignore the fact that all other facets of the New York economy and
the phased re-openings were driven by metrics and science to stop the spread of the virus. Yet,
the eviction moratorium dictated a date certain and is subject to further extension, without regard
to the metrics. Had the Governor's true intent been to treat the rent issue within the over-all
context of the phased re-openings, he would have left the issue to the Courts to resolve. His
singling out of this industry establishes that the Order was beyond constitutional bounds and was
improper.

This case is not similar to the issue of rent regulations as was the case in Yee v. City of

Escondito, 503 U.S. 519 (1992). Even the Yee Court recognized that “the regulation’s purpose or

-5-
the extent to which it deprives the owner of the property’s economic use suggests that the
regulation has unfairly singled out the property owner to bear a burden that should be borne by
the public as a whole.” Yee, 503 U.S. at 523. Rent regulations in New York have always
maintained the tenant’s obligation to pay rent, and provide for the eviction of the tenant upon the
failure to do so. This Order, by contrast, completely removes landlords’ rights to evict upon
rental defaults and is actually contrary to New York’s rent regulations.

Second, this is not a case of simple “diminution of value,” as was the case in Concrete
Pipe & Prods. of Cal., Inc. v. Constr. Laborers Pension Trust for §. Cal., 508 U.S. 602, 645
(1993) The March 2020 amendments to Executive Law 29-a will continue through April 30,
2021. There is every reason to believe that the Governor will extend the moratorium should the
economy not rebound as quickly as he would like. That decision will not be based upon the
ability of the Court system to hear cases, but upon political arguments similar to those made by
the Amici. It remains that the burden of assisting tenants should be borne by the State, not by
private landlords.

Landlords generally have distinct expectations regarding their properties. They expect to
receive their rents in a timely fashion, while maintaining the right to remove any tenant who
improperly withholds or fails to timely pay the rent. They also maintain security deposits as the

means to obtain some protection against tenants who violate their lease obligations. Landlords

 

>The Governor’s citation to Concrete Pipe includes reference to two, unnamed cases, in which it
is asserted the value of property was diminished by 75% and 92.5%, respective. Both cases, Euclid v.
Ambler Co., 272 U.S. 365 (1926) and Hadacheck v. Los Angleles, 239 U.S, 394 (1915) were decided
principally upon the Police Power, which the Euclid Court stated has “always been restrained to those
uses of property which invade the rights of others, and courts consistently decline to permit an extension
of the police power to uses of property involving mere questions of taste or preference or financial
advantage to others.”

-6-
eschew court proceedings if possible, since every dollar spent on counsel fees reduces their
already slim profit margins, especially in rent regulated properties. Given the limited source of
income, every month of moratorium constitutes a significant intrusion into those expectations.
And, while landlords are able to make economic decisions based upon the existence of rent
regulations, generally, they are now wholly at the mercy of the Governor’s moratorium, which
could not have been predicated. The Governor’s claim that the Order vindicates a significant
State concern is without foundation. The Governor has produced no evidence that the lifting of
the moratorium would result in widespread evictions.

Third, this case involves the Governor’s attempt to protect one class of citizen by casting
upon another class of citizen the financial obligations that, if borne at all, should be borne by the
State, itself. As stated in Lucas, 505 U.S. at 1018 (1992), “. . . regulations that leave the owner
of land without economically beneficial or productive options for its use... carry with them a
heightened risk that private property is being pressed into some form of public service under the
guise of mitigating serious public harm.”

Notably, the Governor has not called upon any financial industries to contribute their
private funds toward rental arrears, nor did he compel any other component of the economy - -
from Costco, to supermarkets to Home Depot - - to make their products or services available to
the “protected class” for free, or even on a delayed payment basis. Yet, the Governor had no
reservation in requiring owners to continue to provide housing, by removing the surest
enforcement mechanism open to landlords.

THE ORDER EFFECTS A PHYSICAL TAKING

Even the Governor concedes that a physical taking of property without compensation

7.
violates the Constitution. The practical effect of the Order is to enforce a physical intrusion of
Plaintiffs’ property by the very tenants who the Order keeps from being evicted. This is distinct
from the normal proceedings under eviction laws, whereby the Governor has imposed a State
sponsored refusal to permit Plaintiffs to protect their rights. This moratorium is no different
from any other compelled physical occupancy, as it compels the Plaintiffs to maintain those
tenants in violation of the substantive rule of law and the leases they have with their tenants.

THE ORDER VIOLATES THE FIFTH AMENDMENT’S
CONTRACTS CLAUSE

A Contract Clause claim is subject to a three-part test: ““(1) whether the contractual
impairment is in fact substantial; if so, (2) whether the law serves a significant public purpose,
such as remedying a general social or economic problem; and if such a public purpose is
demonstrated, (3) whether the means chosen to accomplish this purpose are reasonable and
appropriate,’” Donahue v. Paterson, 715 F. Supp. 2d 306, 317 (N.D.N.Y. 2010), quoting,
Sanitation & Recycling Indus., Inc. v. City of New York, 107 F.3d 985, 993 (2d Cir. 1997).

First, it is well established that the “‘[t]otal destruction” or repudiation of the contract is
not necessary for an impairment to be substantial.” Donahue, 715 F.Supp. at 318, quoting,
United States Trust Co. of N.Y. v. New Jersey, 431 U.S. 1, 26-27 (1977). Rather, the “primary
consideration in determining whether the impairment is substantial is the extent to which
reasonable expectations under the contract have been disrupted.” Sanitation, 107 F.3d at 993.

No reasonable person could have predicted that within two short months, the economy of
the United States would have ground to a halt and New York would have entered what amounts

fo a shut-in of its population. Nor could any reasonable person have expected that the Governor
would have imposed an extended moratorium on eviction proceedings and re-written law
properly adopted by the Legislature regarding the use of security deposits.

Second, the governmental act must be in furtherance of a “‘legitimate public purpose,”
that is “aimed at remedying an important ‘general social or economic problem’ rather than
“providing a benefit to special interests.” Sanitation, 107 F.3d at 993, quoting, Allied Structural
Steel, 438 U.S. 234, 247 (1978).

Thus, both the moratorium and the use of security deposits catered to a special interest,
but did not reasonably address a legitimate public purpose. The application of security deposits
provided payment of only one month’s rent, but imposed a moratorium for three months. It
accomplished this feat by removing the only financial protection that landlords had to tenant
misfeasance.

Third, the means by which the Governor to achieve his goa! was not reasonable, as it was
not “appropriately tailored to the emergency that it was designed to meet.” Allied Structural, 438
U.S. at 242. For the same reasons as set forth above, regarding the “legitimate purpose” prong,

the Order fails this final portion of the test. The Governor asserts that the moratorium is

reasonable because the Order also includes a ban on mortgage foreclosure actions. This
argument also fails. First, not all rental properties are subject to mortgages, thereby providing no
protection to those properties that owned out-right. Second, the costs, additional interest and
penalties caused by late payment of the mortgage are not necessarily waived, Thus, whereas a
landlord is not likely to ever received unpaid rent for a tenant that vacates or is evicted, the
landlord would still remain liable for the additional amounts pursuant to the mortgage.

The Governor’s Police Power defense of the Order fails. First, this Court should not

9.
defer to Order, since it was not a legislative act and was issued by the Governor in violation of
New York law. As such, the Order is not entitled to any deference.

Second, the Order is not a reasonable extension of rent stabilization. Rent regulations in
New York are applicable only in the municipalities that adopted them and were limited to
residential buildings of defined size and date of construction. They are not applicable in any part
of the State north of Westchester and Rockland Counties. Even if the Order was properly
promulgated - - which it was not - - it affected both commercial and residential properties,
without regard to size and restricts properties throughout the State.

Thus the “leading case,” Marcus Brown Holding Co. v. Feldman, 256 U.S. 170, 198
(1921), is not applicable here. The timely payment of rent is the most important ‘stick’ that
landlords possess as regards their properties, and all rent regulation laws require the payment of
rent by the tenant, whoever that is. Rent regulations also carve out exceptions where the tenant
creates a nuisance or otherwise violates substantial obligations of the tenancy.

Only in this context did the Supreme Court hold that rent regulations that are imposed in
times of emergencies do not violate the Contract Clause. This Order is different, in that the
Order unnecessarily and improperly created a threat to the Plaintiffs’ rental stream. This was not
a case where a landlord was limited in the rent that rt would received. Here, Plaintiffs were told
that they could not take any action against tenants that did not pay their rent thereby removing the
one mechanism by which landlords could enforce their rights. Indeed, economic realities
ameliorate against landlords commencing plenary actions to collect unpaid rent, since the costs of

pursuing tenants is greater than potential recovery.

 

‘As so styled in the Governor’s MOL, p. 16.

~10-
The Governor also argues that the moratorium is reasonable in that it “applies only to
renters who are ‘eligible for unemployment insurance or benefits under state or federal law or
otherwise facing financing hardship due to the COVID-19 pandemic.” (emphasis added). Yet,
the Order fails to define what it means for a tenant to be “facing financial hardship due to the
COVID-19 pandemic.” The tenant who is now unemployed would appear to be covered. But so,
too, would a tenant who worked through the entire shut-down, but who has a family member that
was not employed and needed assistance by the working-tenant. If the Order is so extended, then
nearly every tenant in New York would be covered, as was clearly the intention of the Order.

THE ORDER VIOLATES PLAINTIFFS’
DUE PROCESS RIGHTS

Plaintiffs assert a claim for deprivation of their procedural Due Process rights. In
opposition and in cross-moving for summary judgment, the Governor argues that a Due Process
claim cannot stand in the place of a more particularized Amendment, citing to Harmon vy.
Markus, 412 F. App’x 420 (2d Cir. 2011). However, Harmon is limited to claims for substantive
due process, only, and does not bar claims for violation of procedural due process, as is the case,
here. See, Nicholas v. Bratton, 376 F.Supp.3d 232, 281 and 287 (S.D.N.Y, 2019), in which the
Court considered and found in the plaintiff's favor on the procedural due process claims, but
granted summary judgment to the defendants on the substantive due process claims.

Contrary to the Governor further argument, Plaintiffs need not be the owner of the
security deposit to assert a protected property right in the continued availability of security funds.
In Local 342, Pub. Serv. Employees v. Town Bd., 31 F.3d 1191 (2d Cir. 1994), the Court adopted

the holding in Board of Regents v. Roth, 408 U.S. 564, 577 (1972), to permit the elevation of

-11-
certain contract rights to the “level of a protectible entitlement.”

Security deposits are held for the benefit of the landlord and are intended for the express
purpose of protecting the landlord from wrongful conduct of the tenant. As such, Plaintiffs had a
“legitimate claim of entitlement” to the security deposits and a right to evict tenants that do not
pay rent, sufficient to trigger Plaintiffs’ Due Process Rights.

Cases cited by the Governor are inapposite. This is not a question of “rate of return” for
purposes of a Taking, as was the case in Fed. Home Loan Mtge. Corp. v. New York State DHCR,
83 F.3d 45 (2dCir. 1996) and like decisions cited by the Governor. See, Defendant’s MOL, p. 23.

The Governor’s position that Plaintiffs may immediately commence proceedings against
tenants who do not fall within the ambit of the Order and will be permitted to do so against all
other tenants as of August 20, 2020, is insufficient and disingenuous. See, also, Reply
Declaration of Mark A. Guterman, Esq. The Amici applaud the Order for having protecting a
vast class of tenants who are, in the Amici’s view, subject to immediate eviction. Had significant
numbers of tenants not been affected by the pandemic, the Amici would not have felt the need to
be heard and, daresay, the Governor would not have felt compelled to issue the Order, in the first
instance. Given that the moratorium is not driven by the same metrics and science that guided
the phased re-opening of New York’s economy, it is clear that the Governor might yet extend the
moratorium beyond August 20, if faced with significant political pressure.

The Amici reliance upon Exxon Corp. v. Governor of Maryland, 437 U.S. 117, 124
(1978) is unavailing. Plaintiffs do not ask this Court to impose its - - or Plaintiffs’ - - economic
views. However, the Order’s facial invalidity, based upon New York law, gives more than

sufficient grounds upon which to invalidate the Order. Such an Order is not entitled to any of the

-12-
deference referenced by the Supreme Court.

Remarkably, the Amici argue that the Plaintiffs received an “immediate economic
benefit” by applying the security deposit to rent arrears. This argument presumes that the
Plaintiffs or any other landlord, would prefer to use security deposits as rent, thereby removing
the deposit from its intended purpose. The Governor cannot rewrite leases by deciding which of
landlords’ interests are more important.

It bears repeating that there is no evidence of any kind that the lifting of the moratorium
would result in mass evictions. The only viable solution is to permit the Courts to hear eviction
cases and grant appropriate relief. By contrast, the Governor’s moratorium necessarily tramples
on the rights of the Plaintiffs in favor of a perceived, but unproved, assumption, spurred on by
political motivations.

The holding in Fed. Deposit Ins. Corp. v. Mallen, 486 U.S. 230, 242 (1988) does not
support the Governor. See, Defendant’s MOL, p. 24. The federal courts have long accepted that
New York’s summary proceedings are designed to expeditiously determine the rights of the
parties. In Glen 6 Assoc. v. Dedaj, 770 F Supp. 225, 226 (S.D.N.Y. 1991)(which recognized that
New York’s eviction process is a “statutory device designed to achieve simple, expeditious and
inexpensive resolution of disputes over the right to possession of real property.”) See, also,
Matter of Brusco v. Braun, 84 N.Y.2d 674, 681 (1994)(holding that tenants are protected by the
procedural safeguards of summary proceedings, including the continuing jurisdiction of the
Court, even after Judgment has issued). The nature of a summary proceeding is such that what
might be considered a short delay amount to significant prejudice to landlords, with each month

representing 8.33% of the total rent due. The eviction moratorium has already lasted four

-13-
months’ rent [33.32%] and extension to August will implicate a full 50% of that rent.
Based upon the above, Plaintiffs are entitled to the relief sought herein upon the
Governor’s violation of their Due Process Rights.

THE GOVERNOR’S ORDER IS NOT PROTECTED
BY THE ELEVENTH AMENDMENT

On his opposition brief and cross-motion for summary judgment, the Governor does not
address the Order’s inherent violation of Executive Law 29-a or violation of New York’s
separation of powers, to accomplish wlira vires acts. Instead, the Governor incorrectly argues
that the Order is immune from challenge by virtue of the Eleventh Amendment and New York’s
sovereign immunity.

The Supreme Court rejected that notion in ex parte Young, 209 U.S. 123 (1908), which
permitted actions against a state official in the form of prospective relief for a violation of federal
law. See, Verizon Maryland Inc. v. Public Service Commission, 535 U.S. 635, (2002). In
Papasan y. Allain, 478 U.S, 265, 278 (1986), the Supreme Court ruled that “relief that serves
directly to bring an end to a present violation of federal law is not barred by the Eleventh
Amendment even though accompanied by a substantial ancillary effect on the state treasury.”
Rather, the test is in the “substance rather than to the form of the relief sought... ..”. Papasan,
478 US. at 279. See, also, Green v. Mansour, 474 U.S. 64, 68 (1985)(“Remedies designed to
end a continuing violation of federal law are necessary to vindicate the federal interest in assuring
the supremacy of that law.”). In Va. Office for Protection v. Stewart, 563 U.S. 247, 255 (2011),
the Supreme Court, in reliance upon ex parte Young, stated that “a court need only conduct a

‘straightforward inquiry into whether [the] complaint alleges an ongoing violation of federal law

~14.
and seeks relief properly characterized as prospective.’” [cites omitted]. Here, by secking
injunctive and declaratory relief against the further implementation of the Order, and future
similar Orders, Plaintiffs’ Complaint falls squarely within the ambit of ex parte Young. See,
Verizon Maryland, Inc. v. Public Service Commission, 535 U.S. 635, 645 (2002).

The Governor’s reliance upon Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89,
103-06 (1984) is misplaced. In Pennhurst, the Supreme Court recognized that the Eleventh
Amendment did not constitute a complete bar on the use of federal courts in actions against a
State by one of its citizens. The Court reasoned that suits that challenged the “constitutionality of
a state official’s action is not one against the State.” Such unconstitutional act is “‘void’ and
therefore does not ‘impart to [the officer] any immunity from responsibility to the supreme
authority of the United States.’” Pennhurst, 465 U.S. at 102, quoting, ex parte Young, 209 U.S.
123, 160 (1908)(bracket insertion in Pennhurst). See, Nat'l R.R. Passenger Corp. v. McDonald,
978 F. Supp.2d 215, 228 (S.D.N.Y. 2013)(Exception to Eleventh Amendment bar where the
action is against a state official “for actions that either exceed the official’s statutory authority or
are unconstitutional.’”)

In Lowrance v. Coughlin, 862 F. Supp. 1090 (S.D.N.Y. 1994), the Court ruled that a state
officer acting “contrary to federal law, acts without authority and therefore ... does not act ina
representative capacity.” As such, the Governor is properly named in this action. See, Eng v.
Coughlin, 858 F.12d 889, 896 (2d Cir.1 988).

In Local 851 v. Haniel Logisties, Inc., 90 F.Supp.2d 237, 243 (E.D.N.Y. 2000), the Court
recognized that state officers who act ultra vires are not immune from suit under the Eleventh

Amendment. This requires a showing that the state officer acted “without statutory authority or

-15-
under color of an unconstitutional statue.” Here, the Plaintiffs have established that the Order
was issued without authority, in that issuance of the Order pursuant to Executive Law 29-a was
ultra vires, under New York law and that the Order exceeded the grant of power in Executive
Law, in any event.

In this action, Plaintiffs seek injunctive relief against the Order and continued similar
conduct. That relief is specifically directed at the Governor’s attempt to use Executive Law 29-a
as the basis of any moratorium directed against eviction proceedings and to improperly divert
security deposits for the unilateral use of the tenants to pay rent arrears. To the extent that the
time has already passed since the Order was issued, no relief could be obtained and is not sought
herein. This action only seeks relief prospectively, to bar enforcement of the Order hereinafter,
thereby including any future attempts by the Governor to extend the moratorium or to issue any
similar bar.

Contrary to the Governor’s argument, this action is not dependant upon the illegality of
the Order under New York law, although that illegality certainly remains and taints the core of
the Order. The Order would remain unconstitutional as a Taking even if its adoption had been
proper under New York law. As demonstrated by the Amici in their preliminary statement, the
broad relief that is required by tenants in the State conclusively evidences that the issue of rent
payments and evictions is a State-wide issue that presents a need for significant State action.
Rather than addressing the State-wide need for assistance, the Governor unilaterally and
singlehandedly placed upon landlords and owners the sole responsibility of shouldering this
burden. The fact that the Order was issued in derogation of State law only compounds the

constitutional violation and opens the Governor to additional claims.

-16-
CONCLUSION
Based upon the above, the Plaintiffs respectfully prays that this Court enter an Order:
(a) granting summary judgment in Plaintiffs’ favor; (b) denying the Defendant’s cross-motion

for summary judgment; and, (c} granting such additional and further relief in Plaintiffs’ favor as

ae,

a N, LEHRMAN & GUTERMAN, LLP
Attorneys ne Plaintiff

199 Main Street, Suite 400
White Plains, New York 10601

(914) 761-4488

By: Mark A. Guterman, Esq,
MGuterman@llg-llp.com

is just and proper.

Dated: _ White Plains, New York
June 23, 2020

 

-17-
